DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 December 2021 has been entered.

Response to Arguments
Applicant's arguments filed 6 December 2021 have been fully considered but they are not persuasive. The applicant argues that the claimed invention is directed to scaling and cropping images based on an image shift and not a difference in location of the eye while the prior art directs to detecting locations of left and right eye locations that are then cropped and scaled to a standard size and offset. However, the interpretation of the prior art does not acknowledge that the positions of the eyes are not of the eyes themselves, but of the image of the eyes. In this way, although the images correspond to the positions of eye locations in the image, the relied upon scaling and cropping are themselves based on offset of the locations of the left and right eye location imaged, which is similar to a first and second shift being claimed simply related to the first and second eye image. Since the claims are specified as relating the shift to the images of the eye location, Kelly still teaches the claimed crop and scaling on, ¶59, where images of the eye locations are cropped and scaled based on an offset position for each image. For this reason, the examiner maintains the rejection. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant then argues that Nakane does not teach performing difference encoding as claimed. However, it should be noted the prior art Nakane was not relied upon to teach explicitly the process of difference encoding. Nakane was instead relied upon mainly to teach the aspect of what information specifically can be encoded, namely that encoded video data includes shift widths, which is similar to the at least one of first shifts, second shifts, and scale data that is claimed in the limitation being taught by Nakane. Additionally, Kelly was relied upon to teach the process of encoding and difference similarly encoding as claimed, while Ahn was relied upon to teach the claimed images being cropped and scaled similarly as claimed. See arguments above to understand how the combination of Kelly and Ahn teach .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2,7,9,14,16,21 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelly; Michael Findlay et al. (US 20100111363 A1) with Nakane; Kazuhiko (US 20110069153 A1) with Ahn; Sang-Jun et al. (US 7949193 B2) 
Claim Regarding claim 2, Kelly teaches, 
A method, (abs, “method” which acquires images) comprising: 
determining, based on a frame pair comprising a first eye image and a second eye image,(¶59 and Fig. 9-910, “left and right eye locations are detected (910)”) a first eye (¶59, where the locations of the “left and right eye locations” have a standard “offset relative to eye locations”)
generating a scaled and cropped first eye image (¶59, “normalized image (920)” including the left eye location) based on the first eye image shift, (¶59 and Fig. 9-915, imaged left eye location is “cropped and scaled to a standard size and offset”) wherein the scaled and cropped first eye image comprises a subset of the image data of the first eye image; (¶59, normalized image (920) is the image “cropped and scaled to a standard size and offset relative to eye locations (915)” for the left eye location)
generating a scaled and cropped second eye image (¶59, “normalized image (920)” including the right eye location) based on the second eye image shift, (¶59 and Fig. 9-915, imaged right eye location is “cropped and scaled to a standard size and offset”) wherein the scaled and cropped second eye image comprises a subset of the image data of the second eye image; (¶59, normalized image (920) is the image “cropped and scaled to a standard size and offset relative to eye locations (915)” for the right eye location)
	but does not explicitly teach the additional limitations,
wherein the first eye image comprises an image from a point of view of a first eye, the second eye image comprises an image from a point of view of a second eye, the first eye image, the first eye image shift corresponds to amount of transformation based on the first eye image and the second eye image;	
encoding the scaled and cropped first eye image to obtain an encoded first eye image; 
performing difference encoding on the scaled and cropped second eye image by referencing the scaled and cropped first eye image to obtain an encoded second eye 
transmitting the encoded first eye image and data indicating at least one of the first eye shift, the second eye shift, and a scale at which one of the first eye image and second eye image was scaled. 
However, Nakane teaches additionally, 
wherein the first eye image comprises an image (¶48, “left-eye sub-video image” of a first viewpoint) from a point of view of a first eye, (¶48, “left-eye is assigned to the first viewpoint”) the second eye image comprises an image (¶49, “sub-video image for the second viewpoint”) from a point of view of a second eye, (¶49, “second viewpoint is positioned at the right-eye”) the first eye image, (¶48, “left-eye sub-video image”) the first eye image shift (¶59, “shift width given as data” for the left eye) corresponds to amount of transformation based on the first eye image and the second eye image; (¶59 and 63, “shift width given as data indicating how far the display positions” which creates an “effect due to binocular parallax between the left and right eyes” such that “binocular parallax between the left and right eyes enables the rendering of depth for objects in the left-eye sub-video image” based on relationship between the depth-directional position and horizontal shift width)
Encoded image data (¶99, “shift widths of the positions” encoded in the “sub-video data”) indicating at least one of the first eye shift, the second eye shift, (¶99, “shift widths of the positions” so that “right-eye image can be rendered with reference to the left-eye image”) and a scale at which one of the first eye image and second eye image was scaled. (¶99, “when the graphics data encoder 23 carries out the encoding process, if it calculates the shift widths of the positions of the upper and lower left and right ends and places the results in the encoded sub-video data, the right-eye image can be rendered with reference to the left-eye image”)
It would have been obvious to one with ordinary skill at the time of the invention was made to combine the image normalizing of Kelly with the sub-video data of Nakane with the sub-video data of Nakane which includes shift widths. This shift can be used to correct for display purposes based on known depth directional distances. 
	But does not explicitly teach,
encoding the scaled and cropped first eye image to obtain an encoded first eye image; 
performing difference encoding on the scaled and cropped second eye image by referencing the scaled and cropped first eye image to obtain an encoded second eye image, wherein the encoded first eye image and the encoded second eye image comprise encoded image data; and 
transmitting the encoded first eye image and data
	However, Ahn teaches additionally, 
encoding the scaled and cropped first eye image(¶38 and fig. 3, “first image input unit 200 outputs the right original image”) to obtain an encoded first eye image; (¶38,36 and fig. 3, “outputs the right original image” to the “encoder 230” which compresses “one original image”)
performing difference encoding (¶42, “difference estimator 220”) on the scaled and cropped second eye image (¶42, for a “overlapped image L’”) by referencing the scaled and cropped first eye image (¶42, “original image R”) to obtain an encoded second eye image, (¶42, “difference estimator 220 computes a difference between the overlapped image L' and the right original image R”) wherein the encoded first eye image (¶38, compressed “original image”) and the encoded second eye image comprise (¶42, “difference image obtained by subtracting the right original image R from the arranged overlapped image L'” which then “encoder 230 compresses” only the “residual difference image excluding the part overlapping with one original image”) and 
transmitting the encoded first eye image and data (¶36, “encoder 230 encodes the right original image output from the first image input unit 200 and the residual image and the vector value output” such that encoded data is “transmitted after packet data is generated from the encoded data”) 
It would have been obvious to one with ordinary skill at the time of the invention was made to combine the image normalizing of Kelly with the sub-video data of Nakane with the encoding of Ahn which will encode one image and encode residual difference information for another image. This helps to improve compression efficiency and reduce transmission load. 

Regarding claim 7, Kelly with Nakane with Ahn teach the limitation of claim 2,
	Ahn teaches additionally, 
difference encoding comprises motion compensated prediction encoding. (¶41 and 42, “difference estimator 220 performs the position arrangement to compare the overlapped image L' with the right original image using the global motion value” that is then used to compare “between the overlapped image L' and the right original image R”)
It would have been obvious to one with ordinary skill at the time of the invention was made to combine the image normalizing of Kelly with the sub-video data of Nakane with the encoding of Ahn which will encode one image and encode residual difference information for another image. This helps to improve compression efficiency and reduce transmission load. 

Regarding claim 9, it is the non-transitory computer readable medium claim of method claim 2. 
	Kelly teaches additionally, 
A non-transitory computer readable medium comprising computer readable code (¶62 and Fig. 12, “Memory (1215), (either RAM, flash, ROM, or other storage means) stores the computer-executable instructions for implementing the operator detection, tracking and identification module (1220), which implements the various processes”) executable by one or more processors (¶62 and Fig. 12, “a processor (1210) on which commands and computational requests are processed”) 
	Refer to the rejection of claim 2 to teach the rest of the limitations of claim 9. 

Regarding claim 14, dependent on claim 9, it is the non-transitory computer readable medium claim of method claim 7, dependent on claim 2. Refer to the rejection of claim 7 to teach the rejection of claim 14. 

Regarding claim 16, it is the non-transitory computer readable medium claim of method claim 2. 
	Kelly teaches additionally, 
A system (abs, “systems” which acquires images) which comprising: 
one or more processors; (¶62 and Fig. 12, “a processor (1210)” on which commands are processed)and 
one or more computer readable media comprising computer readable code(¶62 and Fig. 12, “Memory (1215), (either RAM, flash, ROM, or other storage means) stores the computer-executable instructions for implementing the operator detection, tracking and identification module (1220), which implements the various processes”)   (¶62 and Fig. 12, “a processor (1210) on which commands and computational requests are processed”)
Refer to the rejection of claim 2 to teach the rest of the limitations of claim 16.

Regarding claim 21, dependent on claim 16, it is the system claim of method claim 7, dependent on claim 2. Refer to the rejection of claim 7 to teach the rejection of claim 21. 

Claim 3,4,10,11,17,18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelly; Michael Findlay et al. (US 20100111363 A1) with Nakane; Kazuhiko (US 20110069153 A1) with Ahn; Sang-Jun et al. (US 7949193 B2) in view of Maxson; Brian D. et al. (US 20100053310 A1)
Regarding claim 3, Kelly with Nakane with Ahn teach the limitation of claim 2,
	Ahn teaches additionally, 
a bitstream for the encoded first eye image, encoded second eye image, (¶36,  “encoder 230 compresses only the residual image and the one original image”) 
It would have been obvious to one with ordinary skill at the time of the invention was made to combine the image normalizing of Kelly with the sub-video data of Nakane with the encoding of Ahn which will encode one image and encode residual difference information for another image. This helps to improve compression efficiency and reduce transmission load. 
	But does not explicitly teach,
transformation information associated with scale and crop information for the encoded image data. 
	However, Maxson teaches additionally, 
Bitstream for transformation information associated with scale and crop information for the encoded image data. (¶46 and 48, “a right and left image pair or from successive views of the same scene through time” which compresses coding of both “spatial and temporal” 3D matching information which encodes “segments of the frames into smaller parts” and “calculates the x/y distance between the segments and encodes the difference as a "motion vector."”) 
It would have been obvious to one with ordinary skill at the time of the invention was made to combine the image normalizing of Kelly with the sub-video data of Nakane with the encoding of Ahn with the transforms of Maxson which can create a stereoscopic image processing methods that modifies difference encoding. This can use difference encoding to provide information to the decoding process and 3D reconstruction tasks. 

Regarding claim 4, Kelly with Nakane with Ahn teach the limitation of claim 2,
	But does not explicitly teach the additional limitation of claim 4,
	However, Maxson teaches additionally, 
storing the transformation information (¶46 and 47, ”coding both spatial and temporal redundancy” for telling how to “build an image that approximates the original”) in association with the encoded image data.(¶46 and 48, “a right and left image pair or from successive views of the same scene through time” which compresses coding of both “spatial and temporal” 3D matching information which encodes “segments of the frames into smaller parts” and “calculates the x/y distance between the segments and encodes the difference as a "motion vector."”) 
It would have been obvious to one with ordinary skill at the time of the invention was made to combine the image normalizing of Kelly with the sub-video data of Nakane with the encoding of Ahn with the transforms of Maxson which can create a stereoscopic image processing methods 

Regarding claim 10, dependent on claim 9, it is the non-transitory computer readable medium claim of method claim 3, dependent on claim 2. Refer to the rejection of claim 3 to teach the rejection of claim 10. 

Regarding claim 11, dependent on claim 9, it is the non-transitory computer readable medium claim of method claim 4, dependent on claim 2. Refer to the rejection of claim 4 to teach the rejection of claim 11. 

Regarding claim 17, dependent on claim 16, it is the system claim of method claim 3, dependent on claim 2. Refer to the rejection of claim 3 to teach the rejection of claim 17. 

Regarding claim 18, dependent on claim 16, it is the system claim of method claim 4, dependent on claim 2. Refer to the rejection of claim 4 to teach the rejection of claim 18. 

Claim 5,6,12,13,19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelly; Michael Findlay et al. (US 20100111363 A1) with Nakane; Kazuhiko (US 20110069153 A1) with Ahn; Sang-Jun et al. (US 7949193 B2) in view of USHIKI; Suguru et al. (US 20110254925 A1)
Regarding claim 5, Kelly with Nakane with Ahn teach the limitation of claim 2,
	But does not explicitly teach the additional limitation of claim 5,
	However, Ushiki teaches additionally, 
(¶96, ”image scaling amount”) wherein the scaling parameter is used for the frame pair (¶96,58  and Fig. 12, used for an “inter-eye distance” size is different between the “intended viewing environments parameters and the actual viewing environment parameters” such as for scaling the original images as depicted in Fig. 12) and an additional frame pair. (¶96, “image scaling amount can be controlled” such as to correct “distortions” which controlling can include a scaling amount that may be “a fixed value”)
It would have been obvious to one with ordinary skill at the time of the invention was made to combine the image normalizing of Kelly with the sub-video data of Nakane with the encoding of Ahn with the scaling amount of Ushiki applied to inter-eye images. This can help adjust for intended viewing environmental parameters so they can be recorded as additional information.

Regarding claim 6, Kelly with Nakane with Ahn teach the limitation of claim 2,
	But does not explicitly teach the additional limitation of claim 6,
	However, Ushiki teaches additionally,
using a scaling parameter, (¶96, ”image scaling amount”) wherein the scaling parameter is used for the frame pair (¶9696,58  and Fig. 12, used for an “inter-eye distance” size is different between the “intended viewing environments parameters and the actual viewing environment parameters” such as for scaling the original images as depicted in Fig. 12) and an additional frame pair. (¶96, ”image scaling amount can be controlled” such as to correct “distortions” which controlling can include a scaling amount that may be “a fixed value”) 
It would have been obvious to one with ordinary skill at the time of the invention was made to combine the image normalizing of Kelly with the sub-video data of Nakane with the encoding of 

Regarding claim 12, dependent on claim 9, it is the non-transitory computer readable medium claim of method claim 5, dependent on claim 2. Refer to the rejection of claim 5 to teach the rejection of claim 12. 

Regarding claim 13, dependent on claim 9, it is the non-transitory computer readable medium claim of method claim 6, dependent on claim 2. Refer to the rejection of claim 6 to teach the rejection of claim 13. 

Regarding claim 19, dependent on claim 16, it is the system claim of method claim 5, dependent on claim 2. Refer to the rejection of claim 5 to teach the rejection of claim 19. 

Claim 8,15,22 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelly; Michael Findlay et al. (US 20100111363 A1) with Nakane; Kazuhiko (US 20110069153 A1) with Ahn; Sang-Jun et al. (US 7949193 B2) in view of Iizuka; Yoshio et al. (US 6657655 B1) 
Regarding claim 8, Kelly with Nakane with Ahn teach the limitation of claim 2,
	But does not explicitly teach the additional limitation of claim 8, 
	However, Iizuka teaches additionally, 
first eye image shift comprises a shift in a vertical direction and a horizontal direction. (33:5-14, “"correction of deviation" indicates formation of a stereoscopic image by synthesizing the left image and the right image by superposing them at a position obtained by shifting the right image with respect to the left image by the respective assigned amounts of pixels in the horizontal direction and the vertical direction”)
It would have been obvious to one with ordinary skill at the time of the invention was made to combine the image normalizing of Kelly with the sub-video data of Nakane with the encoding of Ahn with the shift of Iizuka which can assign shift amounts in a horizontal and vertical direction. This type of shift determination can make use of a zeroed initialized correction deviation value in relation to a pair of frames. 

Regarding claim 15, dependent on claim 9, it is the non-transitory computer readable medium claim of method claim 8, dependent on claim 2. Refer to the rejection of claim 8 to teach the rejection of claim 15. 

Regarding claim 22, dependent on claim 16, it is the system claim of method claim 8, dependent on claim 2. Refer to the rejection of claim 8 to teach the rejection of claim 22. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483